Case 19-02712   Doc 1   Filed 01/31/19   Entered 01/31/19 19:06:36   Desc Main
                           Document      Page 1 of 4
Case 19-02712   Doc 1   Filed 01/31/19   Entered 01/31/19 19:06:36   Desc Main
                           Document      Page 2 of 4
Case 19-02712   Doc 1   Filed 01/31/19   Entered 01/31/19 19:06:36   Desc Main
                           Document      Page 3 of 4
Case 19-02712   Doc 1   Filed 01/31/19   Entered 01/31/19 19:06:36   Desc Main
                           Document      Page 4 of 4
